Citation Nr: 1140679	
Decision Date: 11/02/11    Archive Date: 11/16/11

DOCKET NO.  09-43 657	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a chronic left hip disorder to include injury residuals and quadriceps muscle strain residuals.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel

INTRODUCTION

The Veteran had active service from May 1957 to April 1959.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision of the Waco, Texas, Regional Office (RO) which denied service connection for a left hip quadriceps muscle sprain.  In July 2011, the Veteran was afforded a hearing before the undersigned Veterans Law Judge.  A hearing transcript was prepared and incorporated into the record 

The Board has reframed the issue on appeal as entitlement to service connection for a chronic left hip disorder to include injury residuals and quadriceps muscle strain residuals in accordance with the United States Court of Appeals for Veterans Claims' (Court) decision in Clemons v. Shinseki, 23 Vet. App. 1 (2009) (finding that a claim for benefits for one psychiatric disability also encompassed benefits based on other psychiatric diagnoses and should be considered by the Board to be within the scope of the filed claim).  

This appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  The Department of Veterans Affairs (VA) will notify the Veteran if further action is required on his part.  


REMAND

The Veteran asserts that he sustained chronic left hip muscle injury residuals in an inservice ski training accident.  He contends that he has experienced chronic left hip pain over the last 25 years.  

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a) (West 2002); 38 C.F.R. § 3.303(a) (2011); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

The Veteran's service treatment records indicate that the Veteran was injured in a January 1959 ski training accident.  Clinical documentation dated in January 1959 and February 1959 states that the Veteran slipped on an icy spot while skiing and sustained a left extensor digitorum longus muscle strain and a probable left gernelli muscle strain.  The report of his March 1959 physical examination for service separation notes that the Veteran exhibited no left lower extremity abnormalities.  

At the July 2011 hearing before the undersigned Veterans Law Judge, the Veteran testified that: he had initially injured his left hip during active service; experienced chronic left hip muscle spasm, pain, and tenderness related to his inservice trauma since approximately 1986; and had been treated for his left hip complaints at both the VA and the Methodist Hospital in Dallas, Texas.  Clinical documentation of the cited VA and private treatment is not of record.  Additionally, the Board observes that VA clinical documentation dated after December 2008 is not of record.  

VA should obtain all relevant VA and private clinical documentation which could potentially be helpful in resolving the Veteran's claim.  See 38 C.F.R. § 3.159(c)(2) (2011).  See also Bell v. Derwinski, 2 Vet. App. 611 (1992); Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990).  

The Veteran has not been afforded a VA examination for compensation purposes which addresses the nature and etiology of his claimed chronic left hip injury residuals.  VA's duty to assist includes, in appropriate cases, the duty to conduct a thorough and contemporaneous medical examination which is accurate and fully descriptive.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); Floyd v. Brown, 9 Vet. App. 88, 93 (1996); Ardison v. Brown, 6 Vet. App. 405, 407-08 (1994); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he provide information as to all post-service treatment of his claimed chronic left hip injury residuals, including the names and addresses of all health care providers whose records have not already been provided to VA.  Upon receipt of the requested information and the appropriate releases, the RO should contact Methodist Hospital and all other identified health care providers and request that they forward copies of all available clinical documentation pertaining to treatment of the Veteran, not already of record, for incorporation into the claims file.  If identified records are not ultimately obtained, the Appellant should be notified pursuant to 38 C.F.R. § 3.159(e) (2011).  

2.  Associate with the claims file any VA medical records pertaining to the treatment of the Veteran not already of record, including that provided after December 2008.  

3.  Then schedule the Veteran for a VA examination for compensation purposes in order to determine the nature and etiology of his claimed chronic left hip injury residuals.  All indicated tests and studies should be accomplished and the findings then reported in detail.  If no chronic left hip disorder is identified, the examiner should expressly state that fact.  

The examiner should advance an opinion as to whether it is more likely than not (i.e., probability greater than 50 percent); at least as likely as not (i.e., probability of 50 percent); or less likely than not (i.e., probability less than 50 percent) that any identified chronic left hip disorder had its onset during active service; is etiologically related to the Veteran's inservice left hip and muscle trauma; or is otherwise is related to active service  

Send the claims folder to the examiner for review of pertinent documents therein.  The examination report should specifically state that such a review was conducted.  

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  However, if the requested opinion cannot be provided without resort to speculation, the examiner or examiners should so state and explain why an opinion cannot be provided without resort to speculation.  

4.  After the requested examination has been completed, the examination report should be reviewed to ensure that it is in compliance with the directives of this remand.  The report should be returned to the examiner or examiners if it is deficient in any manner.  

5.  Thereafter, ensure that the development above has been completed in accordance with the remand instructions, undertake any other development action that is deemed warranted.  Then readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, the Veteran and his accredited representative should be provided a supplemental statement of the case (SSOC).  An appropriate period of time should be allowed for response before the case is returned to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).  



_________________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).  

